Citation Nr: 1226659	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for fatigue, to include as due to sleep apnea.  

3.  Entitlement to service connection for diabetes mellitus, to include as due to hypertension.  

4.  Entitlement to service connection for hiccups and muscular twitching of the eyes, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for multiple joint pain affecting the hands, wrists, fingers, knees, and ankles, to include bilateral carpal tunnel syndrome and to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1992.  He received the Army Commendation Medal.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 and May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the January 2005 decision, the RO, in relevant part, denied the Veteran's petition to reopen a claim for service connection for headaches as new and material evidence had not been received and denied service connection for hiccups and muscular twitching of the eyes, fatigue, and multiple joint pains.  

 In the May 2007 decision, the RO denied the Veteran's petition to reopen a claim for service connection diabetes mellitus as new and material evidence had not been received.  

In January 2010, the Board granted the Veteran's petition to reopen the claim for service connection for a headache disability and remanded the underlying claim as well as the other matters currently on appeal.  

In August 2011, the Board granted entitlement to service connection for a headache disability, namely migraine headaches, granted the Veteran's petition to reopen the claim for service connection for diabetes mellitus, and remanded the underlying claim as well as the other matters currently on appeal for additional development.  

A November 2011 rating decision granted service connection for vascular/migraine headaches in accordance with the August 2011 Board decision.  As this represents a full grant of the benefits sought on appeal, the issue will not be considered herein.  

The issues of entitlement to service connection for diabetes mellitus, hiccups and muscular twitching of the eyes, and multiple joint pain affecting the hands, wrists, fingers, knees, and ankles, to include bilateral carpal tunnel syndrome, are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sleep apnea was incurred due to or as a result of service.  

2.  Fatigue is a manifestation of service-connected sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a disability manifested by fatigue have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

As noted in the remand section below, the Veteran and his representative were not provided the opportunity to submit a VA Form 646 after completion of the development directed in the August 2011 Board remand.  However, as the claim for service connection for sleep apnea and fatigue is granted herein, there is no prejudice to the Veteran for continuing with the adjudication of each of those issues.  

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.   
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea or fatigue; however, the records reveal that the Veteran began to have issues with gaining weight in February 1988 and his discharge from service was ultimately initiated in February 1992 as a result of his inability to maintain an acceptable weight.  

An October 2004 VA examination report included a diagnosis of obstructive sleep apnea, which was mild and largely, but not exclusively, positional, based on an October 2004 sleep study.  

A January 2005 VA treatment record noted the possibility of chronic fatigue syndrome versus sleep apnea, but subsequent treatment did not confirm a diagnosis of chronic fatigue syndrome and only demonstrated the continued diagnosis of sleep apnea.  

The Veteran has consistently asserted that prior to, and during, the first few years of service, he was a particularly fit person but that he became unable to manage his weight despite controlling his diet and exercise during service.  He has also consistently asserted that he began to feel severely fatigued within one year of service.  He is competent to report such symptoms and when they began and his statements are considered to be credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The October 2004 VA examiner did not comment on whether sleep apnea or fatigue was connected to service and did not comment on the Veteran's weight issues.    

He received a second VA examination in February 2010, where the examiner stated that sleep apnea was not service-connected because there were no complaints, treatment, or a diagnosis during service.  The examiner stated that she could not state whether the Veteran's sleep apnea was due to obesity or whether obesity initially manifested during service without resorting to mere speculation.  

As noted in the August 2011 Board remand, the opinion as to the etiology of the Veteran's sleep apnea was inadequate because it was based entirely on the absence of documentation of the disability in his service treatment records and did not take into account his statements.  The opinion as to the relationship between his fatigue and obesity and obesity and service was also inadequate because it was unaccompanied by any explanation or reasoning.  Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it is based solely on the absence of documentation in the record and if it does not take into account the Veteran's reports of symptoms and history); Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  

Upon remand, the Veteran was provided with a third VA examination in January 2012, where the examiner noted that the Veteran's history regarding increased weight or the inability to maintain proper weight began in February 1988 and continued throughout service and since discharge.  Based upon a review of the record and physical examination, the examiner concluded that the Veteran's sleep apnea was at least as likely as not caused by obesity and that it was at least as likely as not that his obesity had its onset in service.  The examiner also noted that the Veteran's weight was not severe enough during service to cause sleep apnea.  

The examiner also stated while the Veteran did not have chronic fatigue syndrome, it was at least as likely as not that the Veteran's fatigue was due to his sleep apnea.  However, given that the Veteran had complained of fatigue prior to the diagnosis of sleep apnea, the examiner concluded that his morbid obesity and general deconditioning contributed to his fatigue as well.  

The record demonstrates that the Veteran has current sleep apnea as the result of obesity that had its onset in service.  In other words, the Veteran has a current disability related to a condition that was incurred in service.  Inasmuch as the obesity causes impairment in the form of sleep apnea, it is the equivalent of a disability.  The Veteran's fatigue is a manifestation of the sleep apnea.  Service connection is provided for disability that is the result of service connected disease or injury.  38 C.F.R. § 3.310(b).

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for sleep apnea and fatigue.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for sleep apnea is granted.  

Service connection for a disability manifested by fatigue is granted.  





REMAND

Following the last remand, the record was returned to the Board without a VA Form 646 (Statement of Accredited Representative in Appealed Case), or indication that the representative was otherwise provided an opportunity to review the record or submit argument following the Board's August 2011 remand.

VA policy is to afford a veteran's representative the opportunity to submit a VA Form 646 after completion of the development directed in a remand and prior to returning an appeal to the Board, if new relevant evidence has been obtained.  See M21-1MR, Part 1, Chapter 5, Section F, Para. 27 (Aug. 4, 2009).  Such evidence was obtained after the previous remand.  As the claims file is negative for a VA Form 646 or an invitation to the representative to submit such following completion of the development directed in the Board's August 2011 remand, the case must be remanded in order to allow the representative to review the case file and submit a VA Form 646 or equivalent.

In its August 2011 remand, the Board instructed that the Veteran should be provided with a VA examination to determine whether the reported muscular twitching of the eyes was either due to specific disease entity or entities directly related to service or, if not, whether it represented an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  The examiner was specifically asked to comment on the significance, if any, of the Veteran's reports of muscle twitching of the eyes in the years since discharge from service and the objective finding of involuntary twitching of the left eye during a May 2004 VA examination.  

The Board also sought a VA examination to determine whether multiple joint pains were either due to specific disease entity or entities directly related to service or, if not, whether they represented an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  

Regarding the reported twitching of the eyes, the January 2012 VA examiner stated that the Veteran had not been diagnosed as having an eye condition and noted that a separate VA examination was to be conducted.  The Veteran received a separate eye examination that same month.  The examiner, a VA ophthalmologist, stated that there were no complaints of eye twitching at the time of the examination, but that the Veteran reported that others had said that his eyelid twitched.  The ophthalmologist's assessment was of left eye lid tic with no ocular etiology or sequelae.  The ophthalmologist did not provide a rationale as to why there was no ocular etiology or sequelae, did not address the issue regarding undiagnosed illness, and did not comment on the significance, if any, of the Veteran's reports of muscle twitching of the eyes in the years since discharge from service and the objective finding of involuntary twitching of the left eye during a May 2004 VA examination.  

Regarding the multiple joint pains, the January 2012 VA examiner stated that there were not specific disabilities related to the Veteran's fingers, ankles, and knees; however, the examiner did not provide the full examination results to determine whether there is a current disability, including reported symptoms and range of motion, for each joint.  Moreover, the examiner did not state whether the Veteran's multiple joint pain which he stated could not be specifically connected to a disease entity(s) represented an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  

As the Board's August 2011 remand order has not been complied with, remand of these issues are necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The information, opinions, and rationales requested in the August 2011 remand must be obtained before the file can be forwarded to the Veteran's representative for review and submission of a Form 646 or its equivalent.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, relevant records in Virtual VA and a copy of this remand to the VA ophthalmologist who conducted the January 2012 VA eye examination, if available, in order to obtain the opinions regarding muscular eye twitching requested in this remand order.  If the January 2012 ophthalmologist is unavailable, provide the Veteran with a new VA examination with another qualified physician.  

Review of the claims folder should be reflected in the completed examination report or in an addendum.  All necessary examination(s) or tests should be conducted where medically possible.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current muscle twitching of the eyes is due to a specific disease entity or entities.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity had its onset in service or is otherwise related to a disease or injury in service.  

If the muscle twitching of the eyes is not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.  

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports of muscle twitching of the eyes in the years since discharge from service and the objective finding of involuntary twitching of the left eye during a May 2004 VA examination.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The absence of evidence of treatment of muscle twitching of the eyes in service cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Forward the claims file and a copy of this remand to the examiner who conducted the January 2012 VA examination, if available, in order to obtain the opinions regarding multiple joint pain requested in this remand order.  If the January 2012 examiner is unavailable, provide the Veteran with a new examination.  

Review of the claims folder should be reflected in the completed examination report or in an addendum.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current multiple joint pain, including in the fingers, knees, and ankles, is due to a specific disease entity or entities.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity had its onset in service or is otherwise related to a disease or injury in service.  

If the multiple joint pain is not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.  

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports of multiple joint pain in the years since discharge from service and ever since.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The absence of evidence of treatment of multiple joint pain in service cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, and allow the Veteran's representative to review the record and submit a 646 or equivalent.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


